Citation Nr: 1548419	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability prior to March 11, 2014, and a rating in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar disc disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the appeal period, the RO increased the initial rating for the Veteran's left knee disability from 0 percent to 10 percent disabling, effective March 11, 2014.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal was remanded in April 2015 to afford the Veteran a hearing. 

The Veteran presented sworn testimony at a hearing before the undersigned in July 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is in order to obtain additional medical records, and afford the Veteran new VA examinations in connection with his right shoulder, left knee and lumbar spine disabilities.  First, the Board notes that at his hearing, the Veteran testified that he has been treated by a non-VA chiropractor for his back disability during the appeal period.  See Hearing Tr. at 10.  Copies of medical records from this provider have not been requested or obtained.  As such, the Board finds that remand is in order to obtain these records.  See 38 C.F.R. § 3.159(c) (2015).  

The Board further finds that new VA examinations are necessary to adequately address the Veteran's current symptoms with regard to his right shoulder, left knee and lumbar spine disabilities.  The Veteran's right shoulder and lumbar spine were last examined in January 2011, and his left knee was last examined in March 2015.  At his hearing before the Board, the Veteran provided credible testimony that his left knee disability has worsened, reporting that it is noticeably weaker than his right knee, and that it gives out on him at times.  See Hearing Tr. at 6.  The Board notes that although March 2015 VA examiner found that the Veteran had decreased muscle strength on the left, there was no objective evidence of instability.  Additionally, the Veteran has not previously complained of instability or giving way in his left knee.  See January 2010 & April 2014 VA Examination Reports.  

The Veteran also testified that he has difficulty lifting his arm above shoulder height because of the limited range of motion in his right shoulder, and reported numbness in his lower extremities after sitting for a period of time, which he attributes to his lumbar spine disability.  See Hearing Tr. at 4-5.  The Board notes that the January 2011 VA examiner found an almost full range of motion in the Veteran's right shoulder, and no indication of weakness or numbness in his lower extremities as related to his lumbar spine disc disease.  See January 2011 VA Examination Report.  

The Veteran is competent to give testimony concerning the symptoms he experiences, and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, in light of his testimony suggesting a worsening of symptoms from his most recent VA examinations, the Board finds that remand is in order to afford him new VA examinations to adequately address the current nature and severity of his left knee, right shoulder and lumbar spine disabilities.  See 38 C.F.R. §§ 3.159, 3.327; see also Snuffer v. Gober, 10 Vet. App. 400 (1997).
On remand, any previously unobtained ongoing relevant VA medical records should be procured and associated with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the necessary information and authorization to obtain records from chiropractor Dr. Tracy Schwab, as well as any other non-VA medical provider who has treated him for his right shoulder, left knee and/or lumbar spine disabilities.  All identified records for which an authorization is received should be obtained.

2.  Obtain all outstanding VA medical records concerning the Veteran's treatment for his right shoulder, left knee and lumbar spine disabilities.

3.  After the above development in 1-2 has been completed, schedule the Veteran for one or more VA orthopedic examinations by an appropriate medical professional to evaluate the current nature and severity of his service-connected right shoulder, left knee and lumbar spine disabilities.  The entire claims file should be reviewed by the examiner and all indicated tests should be conducted.  

The examiner should specifically address the Veteran's reported symptoms, including his left knee instability and weakness, inability to lift his right arm above shoulder height, and bilateral lower extremity numbness after sitting for a period of time.  The examiner should also discuss how the Veteran's service-connected disabilities affect his daily life and ability to work.  The examiner should provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

4.  After completing the above development, including any further development deemed necessary, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




